NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEE V. TOWLES,                                  No.    18-16218

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00177-RCJ-VPC

 v.
                                                MEMORANDUM*
JAMES DZURENDA, NDOC Director; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Nevada state prisoner Dee V. Towles appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under 28 U.S.C. § 1915A); Watison v. Carter, 668 F.3d 1108, 1112 (9th

Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We may affirm on any

basis supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d

1116, 1121 (9th Cir. 2008). We affirm in part, reverse in part, and remand.

      The district court properly dismissed Towles’s supervisory liability claims

against defendants Dzurenda and Baca because Towles failed to allege facts

sufficient to show that these defendants were personally involved in a

constitutional violation or that their conduct caused any such violation. See Starr

v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (requirements for establishing

supervisory liability).

      Dismissal of Towles’s claim against the Nevada Department of Corrections

was proper because Towles failed to allege facts sufficient to show that the alleged

constitutional violation resulted from an official policy, practice, or custom. See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (setting forth

requirements for a § 1983 claim of municipal liability).

      The district court did not abuse its discretion in denying Towles’s motion for

appointment of counsel because Towles failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).

      The district court dismissed Towles’s deliberate indifference claim against


                                          2                                    18-16218
defendant Dr. Naughton for failure to state a claim. However, Towles alleged in

his amended complaint that Dr. Naughton knew that Towles was in “fragile health

status” and under “chronic care” for years but prescribed him new medication

without consulting a drug interactions book, and that Towles suffered several heart

attacks one month after he took the new medication. Liberally construed, these

allegations “are sufficient to warrant ordering [Dr. Naughton] to file an answer.”

Wilhelm, 680 F.3d at 1116; see also Toguchi v. Chung, 391 F.3d 1051, 1057-58

(9th Cir. 2004) (prison officials act with deliberate indifference if they know of and

disregard an excessive risk to inmate health). We reverse and remand for further

proceedings on this claim only.

      AFFIRMED, in part, REVERSED in part, and REMANDED.




                                          3                                    18-16218